Citation Nr: 1812345	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel
INTRODUCTION

The Veteran had honorable service with the United States Army from January 1970 to September 1971.  The Veteran was the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2011 Board decision denied the claim of entitlement to service connection for erectile dysfunction; the Veteran did not appeal the decision, and thus, that decision is considered final. 

2.  Evidence received subsequent to the January 2011 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The January 2011 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.2011 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for erectile dysfunction. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for erectile dysfunction in a January 2011 decision.  The Board determined that the evidence of record did not support a finding that his erectile dysfunction was related to his service-connected anxiety disorder or that it was otherwise directly related to active duty service.  

In January 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for erectile dysfunction.  

Evidence received since the January 2011 Board decision includes a September 2011 statement from the Veteran's wife suggesting that the Veteran smoked cigarettes as a way to cope with his anxiety disorder and that his tobacco use caused his erectile dysfunction.  An August 2012 private medical opinion from T.S., M.D. indicated that it was possible that his psychiatric disorder was related to his erectile dysfunction.  The Veteran also submitted a private medical opinion from Prevea Health which suggested that tobacco use was due to his anxiety disorder and PTSD.  In June 2016, he submitted an article to support his contention that stress and anxiety can increase a man's risk for erectile dysfunction.  

The medical evidence constitutes new and material evidence.  This follows because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for erectile dysfunction.  Accordingly, reopening of the claim for service connection for erectile dysfunction is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened.


REMAND

The Veteran asserted that his currently diagnosed erectile dysfunction is secondary to his service-connected anxiety disorder.  He was afforded several VA examinations to address the etiology of his erectile dysfunction.  VA medical opinions completed in February 2008, June 2008, and October 2016 related his erectile dysfunction to his history of alcoholism, lengthy smoking history, and uncontrolled hypertension.  The Veteran is service-connected for anxiety disorder, but service connection has not been established for alcohol dependence or tobacco use disorder.  The Veteran submitted a private medical record dated in September 2015, which appeared to suggest that his tobacco use was due to his anxiety disorder.  At the July 2017 Board hearing, the Veteran's wife testified that the Veteran's alcoholism and tobacco use were ways to cope with his anxiety disorder.

Generally, service connection cannot be established for a disability that is attributed to tobacco use during service.  38 C.F.R. § 3.300.  However, secondary service connection is allowed if a service-connected disability proximately caused the Veteran to use tobacco products after service.  See VAOPGCPREC 6-2003.  According to the VA General Counsel opinion, where secondary service connection for disability due to tobacco use is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.  The previous VA examiners did not address whether his service-connected psychiatric disorder caused him to use tobacco products after service.  

With respect to his alcohol abuse, the Board points out that for claims received after October 31, 1990, compensation shall not be paid if a disability or death is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (a)(2017); VAOPGCPREC 2-98.  The law, however, does not preclude compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  A July 2007 VA psychiatric examination report included an opinion that the Veteran's alcohol dependence was less likely than not related to service and the resulting anxiety disorder.  It was noted that the Veteran started drinking heavily in the 1980s when his business was failing.  As noted above, the Veteran's wife stated that he used alcohol to cope with his anxiety symptoms.  She explained that the Veteran used alcohol whenever he experienced an emotional loss.  The Board notes that it does not appear that the July 2007 VA examiner fully addressed whether his alcoholism was secondary to his service-connected anxiety disorder.  See El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013) (a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.)

Therefore, the Board finds that a remand is required to address whether his tobacco use disorder and alcohol dependence are secondary to his service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his tobacco use disorder and alcohol dependence.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to the following: 

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol dependence was caused by, aggravated by, or a symptom of his service-connected anxiety disorder.  

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder caused him to use tobacco products after service. 

(c) If so, whether the use of tobacco products as a result of the anxiety disorder was a substantial factor in causing his erectile dysfunction.

(d) If so, whether the erectile dysfunction would have occurred but for the use of tobacco products caused by the anxiety disorder.     

The examiner must consider and discuss the lay statements of record that the Veteran used alcohol and tobacco to cope with his anxiety disorder symptoms.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).7599-7522



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


